 1
 2   A PROFESSIONAL CORPORATION
     Martin N. Jensen, SBN 232231
 3   Cruz Rocha, SBN 279293
     350 University Avenue, Suite 200
 4
     Sacramento, California 95825
 5   TEL: 916.929.1481
     FAX: 916.927.3706
 6   Attorneys for Defendant Capital Bank, N.A.
 7
     KAZEROUNI LAW GROUP, APC
 8   Matthew M. Loker, SBN 279939
     245 Fischer Avenue, Unit D1
 9   Costa Mesa, CA 92626
10   TEL: 800-400-6808
     FAX: 800-520-5523
11   Attorneys for Plaintiff Brian Neufeld
12
13                                UNITED STATES DISTRICT COURT
14                               EASTERN DISTRICT OF CALIFORNIA
15
16   BRIAN NEUFELD,                                 CASE NO. 1:18-cv-01012-LJO-SKO

17                  Plaintiff,
                                                    AMENDED JOINT STIPULATION
18
     v.                                             TO ARBITRATE; AMENDED
19                                                  ORDER
     CAPITAL BANK, N.A., EXPERIAN
20
     INFORMATION SOLUTIONS, INC.,                   (Doc. 31)
21   TRANSUNION LLC,
22
                Defendants.
23   _________________________________/
24
25          TO THE COURT AND TO ALL PARTIES AND THEIR ATTORNEYS OF
26
     RECORD:
27
            Plaintiff, BRIAN NEUFELD (“Plaintiff”) and Defendant, CAPITAL BANK N.A.
28
     (“Capital Bank”), by their respective counsel of record, stipulate and agree as follows:
                                                1
                     AMENDED JOINT STIPULATION TO ARBITRATE; AMENDED ORDER
 1          1.         This action shall be, and hereby is, dismissed with prejudice as to Capital Bank

 2   only, pursuant to Fed. R. Civ. P. 41(a), with a waiver of costs. This dismissal with prejudice
 3
     does not preclude Plaintiff from arguing the claims Plaintiff has asserted in this action
 4
     against Capital Bank in the arbitration identified in this Joint Stipulation to Arbitrate.
 5
 6          2.         The claims asserted by Plaintiff against Capital Bank in this action shall be,
 7
     and hereby are, ordered, in their entirety, to binding arbitration in accordance with paragraph
 8
     19(c) of the written “Cardholder Agreement” between Plaintiff and Capital Bank, to which
 9
10   Plaintiff agreed, a copy of which is attached as Exhibit A.
11
            3.         The parties agree to abide by the arbitration provisions set forth in paragraph
12
     19 of the Cardholder Agreement.
13
14          4.         In accordance with the Cardholder Agreement, the parties waive their right to
15   a trial by jury of this action and waive their right to participate in a class action in court or
16
     in arbitration.
17
18   IT IS SO STIPULATED.

19
                                              KAZEROUNI LAW GROUP, APC
20
     DATED: December 11, 2018
21
                                              By:       /s/ Matthew M. Loker
22                                                          Matthew M. Loker
                                                            Attorneys for Plaintiffs
23                                                          BRIAN NEUFELD
24
25   DATED: December 11, 2018                 PORTER SCOTT, APC
26
                                              By:        /s/ Martin N. Jensen
27                                                           Martin N. Jensen
28                                                           Attorneys for Defendants
                                                             CAPITAL BANK, N.A.

                                                   2
                        AMENDED JOINT STIPULATION TO ARBITRATE; AMENDED ORDER
 1                                                  ORDER
 2
              On December 11, 2018, Plaintiff Brian Neufeld and Defendant Capital Bank, N.A. filed an
 3
     amended Joint Stipulation to Arbitrate (the “Amended Stipulation”) dismissing of Defendant
 4
 5   Capital Bank, N.A with prejudice, pursuant to Federal Rule of Civil Procedure 41(a). (Doc. 31.)

 6            In relevant part, Rule 41(a)(1)(A) provides as follows:

 7            [A] plaintiff may dismiss an action without a court order by filing: (i) a notice of
              dismissal before the opposing party serves either an answer or a motion for summary
 8
              judgment; or (ii) a stipulation of dismissal signed by all parties who have appeared.
 9
10   Fed. R. Civ. P. 41(a)(1)(A). “The plaintiff may dismiss some or all of the defendants, or some or

11   all of his claims, through a Rule 41(a)(1) notice,” and the dismissal “automatically terminates the

12   action as to the defendants who are the subjects of the notice.” Wilson v. City of San Jose, 111 F.3d

13   688, 692 (9th Cir. 1997).

14            Because the Amended Stipulation of dismissal with prejudice was filed under Rule 41(a),
15   this case has automatically terminated as to Defendant Capital Bank, N.A. Fed. R. Civ. P.
16   41(a)(1)(A). Accordingly, the Clerk of the Court is directed to TERMINATE Defendant Capital
17   Bank, N.A.
18            This case shall remain OPEN pending resolution of Plaintiff’s case against the remaining
19   defendants.
20
21   IT IS SO ORDERED.
22
     Dated:     December 12, 2018                                  /s/   Sheila K. Oberto             .
23                                                       UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28


                                                  3
                       AMENDED JOINT STIPULATION TO ARBITRATE; AMENDED ORDER
